Upon the 29th day of February, 1912, the following order was passed modifying the order of February 2d 1912:
The petition of Francis T. Homer and others representing a committee of bondholders of the Baltimore Refrigerating *Page 426 
and Heating Company for a modification of the order affirming the two orders appealed from in this cause, and passed on the second day of February, 1912, being read, it is ordered this 29th day of February, 1912, that said order be and the same is hereby modified in so far as it affirmed the order of the Circuit Court No. 2, directing immediate payment by the receivers of the claim of R. Lee Jones, and that the receivers be and they are hereby directed to suspend payment of said claim, until the statement and ratification of an auditor's account distributing the special fund of $12,013.74, in accordance with the opinion heretofore filed, and the cause is hereby remanded for the statement of such an account.